DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II and Species (c), claims 2 and 12-19 in the reply filed on 04/25/2022 is acknowledged.
Claims 1 and 3-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, and claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/25/2022.

Specification
The abstract of the disclosure is objected to because the Abstract of record contains multiple paragraphs.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 12-17 are objected to because of the following informalities:   
To ensure consistency and proper antecedent basis, it is suggested to amend “the acid catalyst of the first hydrolysis step” to “the first acid catalyst” in lines 1-2 of each of claims 12 and 13. 
To ensure consistency and proper antecedent basis, it is suggested to amend “galactose” to “galactose structure” in claim 14, line 4, and claim 15, line 2.
To ensure consistency and proper antecedent basis, it is suggested to amend “mannose” to “mannose structure” in claim 14, line 3, and claim 15 line 2.
To ensure consistency and proper antecedent basis, it is suggested to amend “the acid catalyst of the second hydrolysis step” to “the second acid catalyst” in lines 1-2 of each of claims 16 and 17. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “the ratio of the amount of mannose to the sum of the amount of mannose and the amount of galactose in an extract after the second hydrolysis step has completed is 80% or more”. However, it is not clear whether the ratio is a weight ratio, a molar ratio, etc. When the Examiner looks to the specification for guidance the specification recites the amounts of galactose and mannose in terms mg and g (specification, [0080]-[0081]). The Examiner interprets “80%“ to be 80%, based on the weight of mannose and galactose. This interpretation is speculative. Clarification is requested.
Regarding dependent claims 15-19, these claims do not remedy the deficiencies of parent claim 14 noted above, and are rejected for the same rationale.

Claim 15 recites “the ratio of the amount of galactose to the sum of the amount of galactose and the amount of mannose in a solution obtained in the first hydrolysis step is 38% or more”. However, it is not clear whether the ratio is a weight ratio, a molar ratio, etc. When the Examiner looks to the specification for guidance the specification recites the amounts of galactose and mannose in terms mg and g (specification, [0080]-[0081]). The Examiner interprets “38%“ to be 38%, based on the weight of mannose and galactose. This interpretation is speculative. Clarification is requested.
Regarding dependent claims 16-19, these claims do not remedy the deficiencies of parent claim 15 noted above, and are rejected for the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Two-stage dilute acid-catalyzed hydrolytic conversion of softwood sawdust into sugars fermentable by ethanologenic microorganisms (hereinafter Kim), in view of Medoff (AU 2013202819 B2; hereinafter Medoff), in view of evidence by Nguyen et al., Development of an integrated process to produce D-mannose and bioethanol from coffee residue waste (hereinafter Nguyen).

Regarding claim 2, Kim teaches a two-stage dilute acid hydrolysis method to convert the carbohydrates contained in the hemlock sawdust (i.e., plant-based raw material) wherein recovery of 69.3% mannose of the theoretical maximum yields were achieved after the first-stage hydrolysis (Kim, abstract) and the galactose + mannose yield after the first- and second-stage hydrolysis of hemlock sawdust was 12.7 g per 100 g of dry sawdust (Kim, page 2466, left column, lines 12-16; Figure 2) (i.e., mannose extraction method), 
wherein the sawdust was submerged for 6 h in a circulating bath at 50 °C with dilute sulfuric acid solution (i.e., plant-based raw material and first acid catalyst are mixed and heated) and partially air-dried to obtain an acid concentration of liquid entrained inside partially air-dried biomass of 1.5 wt% for the sawdust, and conducting the first-stage production run for hemlock sawdust under the pretreatment condition of 1.5 wt% acid and 190 °C (Kim, page 2462, 'First-stage hydrolysis); 
wherein the washed first-stage solids (i.e., reaction product) were re-soaked with dilute acid by mixing 10 wt% slurries for 6 h (i.e., a reaction product and a second acid catalyst are mixed), filtered and partially air-dried to obtain two batches of partially dried, acid-soaked first-stage pretreated sawdust with acid concentrations of 2.6 wt% and 3.5 wt%, and the partially dried, acid-soaked first-stage pretreated materials were pretreated using pretreatment conditions of 2.6 and 3.5 wt% acid and 205 and 210 °C (i.e., heated) (Kim, pages 2464-2465, 'Second-stage hydrolysis');
wherein the total soluble sugars includes both monomers and oligomers (Kim, page 2463, ‘Sample Analysis’, paragraph 2), wherein the % of monomeric sugars in total soluble sugars in the first hydrolysis is 91.7 ± 1.4 % for mannose and 100.0 ± 3.0 % for galactose (Kim, Table 3) (i.e., some of the mannose is in oligomeric form after the first hydrolysis; 97-100% of the galactose is in monomeric form after the first hydrolysis), wherein the monomeric soluble sugar yields were close to 100% of the total soluble sugars for hemicellulosic sugars except mannose and glucose, and in such a case, the additional conversion process for converting oligomeric sugars into monomeric sugars would be unnecessary (Kim, page 2464, right column, lines 14-19; Table 3) (i.e., the monomeric soluble sugar yield of mannose was not close to 100% of the total soluble sugars after the first hydrolysis, and thus additional conversion process for converting oligomeric sugars to monomeric sugars is necessary for mannose).

Given that Kim teaches maximizing the conversion of its cellulose and hemicellulose fractions into fermentable hexose sugars, such as mannose (Kim, page 2462, left column, lines 15-19), it is clear that the final product, i.e., mannose, would have high-purity, as presently claimed.
Alternatively, given that Kim teaches maximizing the conversion of its cellulose and hemicellulose fractions into fermentable hexose sugars, such as mannose (Kim, page 2462, left column, lines 15-19), it would have been obvious to one of ordinary skill in the art to maximize the conversion to produce a desirable final product, i.e., mannose, with purity including high-purity, as presently claimed.

Additionally, given that Kim teaches the % of monomeric sugars in total soluble sugars in the first hydrolysis is 100.0 ± 3.0 % for galactose (Kim, Table 3) wherein the total soluble sugars includes both monomers and oligomers (Kim, page 2463, ‘Sample Analysis’, paragraph 2), it is clear that bonds between galactose structures and other structures, including any bonds between galactose structures and mannose structures, were broken during the first hydrolysis (i.e., to result in the 100.0 ± 3.0 % galactose monomeric soluble sugars with respect to the total soluble sugars), as presently claimed. 
Further, given that Kim teaches the % of monomeric sugars in total soluble sugars in the first hydrolysis is 91.7 ± 1.4 % for mannose (Kim, Table 3) wherein the total soluble sugars includes both monomers and oligomers (Kim, page 2463, ‘Sample Analysis’, paragraph 2), wherein in such a case that monomeric soluble sugar yields were close to 100% of the total soluble sugars, the additional conversion process for converting oligomeric sugars into monomeric sugars would be unnecessary (Kim, page 2464, right column, lines 14-19; Table 3), it is clear that bonds between mannose structures and other structures, including other mannose structures, in the mannose oligomers remaining after the first hydrolysis were broken during the second hydrolysis step, to convert oligomeric sugars to monomeric sugars, as presently claimed. 

Regarding claim 2, Kim does not explicitly disclose wherein the plant-based raw material includes galactomannan, as presently claimed.

With respect to the difference, Medoff teaches wherein biomass (e.g. plant biomass) is processed to produce useful products, such as mannose (Medoff, abstract; page 92, lines 25-28; page 93, lines 13-15) and wherein any biomass material can be processed (Medoff, page 16, lines 22-24), such as wood, wood-related materials, (Medoff, page 16, lines 29 – 30), sawdust (Medoff, page 18, lines 9-10) and coffee bean grounds (used coffee bean grounds) (Medoff, page 17, line 2), which coffee residue waste comprises mannose mainly in the form of galactomannans as evidenced by Nguyen (i.e., coffee bean grounds include galactomannan).
Medoff is analogous art, as Medoff is drawn to wherein biomass (e.g. plant biomass) is processed to produce useful products (Medoff, abstract).
In light of the disclosure of Medoff of the equivalence and interchangeability of using sawdust as disclosed in Kim (Kim, page 2462, ‘Biomass feedstock preparation’), with coffee bean grounds as presently claimed, it would therefore been obvious to one of ordinary skill in the art to use coffee bean grounds (i.e., plant-based raw material including galactomannan) as the biomass feedstock in Kim, and thereby arrive claimed invention.

Regarding claims 12 and 13, Kim further teaches wherein the sawdust is submerged in dilute sulfuric acid solution (Kim, page 2462, ‘First-stage hydrolysis’, lines 1-7) (i.e., the acid catalyst of the first hydrolysis step is dilute sulfuric acid).

Allowable Subject Matter
Claim 14-19 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

While Kim teaches wherein the sawdust was submerged for 6 h in a circulating bath 50 oC with dilute sulfuric acid solution and wherein the first-stage production run for hemlock sawdust was conducted under the condition of 190 oC and 100 s residence time (Kim, 2462, ‘First-stage hydrolysis’) (i.e., heating is carried out for 3 to 72 hours), Kim does not explicitly disclose wherein in the first hydrolysis step, heating is carried out under temperature conditions of 90 to 160 oC, and the ratio of the amount of mannose to the sum of the amount of mannose and the amount of galactose in an extract after the second hydrolysis step has completed is 80% or more, as presently claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Furugaa et al. (JP 552200 B2, as provided in IDS filed 11/10/2020) teaches a method for producing mannan oligomers having a degree of polymerization of 1 (i.e., monomer) to about 10 and a purity of 80% or more by hydrolyzing a coffee extract residue material using an amount of an acid catalyst (Furugaa, ‘Patent Claims’). 
	The applicant has provided a machine translation of JP 552200 B2. The citations of the prior art in this Office Action refer to the machine translation.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (572)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.S./Examiner, Art Unit 1732                                                                                                                                                                                                        


/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732